PUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


WHITE TAIL PARK, INCORPORATED;           
AMERICAN ASSOCIATION FOR NUDE
RECREATION-EASTERN REGION,
INCORPORATED; K.H.; D.H., on
behalf of themselves and their
minor children, I.P. and B.P.; S.B.;
J.B., on behalf of themselves and
their minor child, C.B.; T.S.; J.S.,
on behalf of themselves and their              No. 04-2002
minor children, T.J.S. and M.S.,
                Plaintiffs-Appellants,
                  v.
ROBERT B. STROUBE, in his official
capacity as Virginia State Health
Commissioner,
                 Defendant-Appellee.
                                         
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
            Richard L. Williams, Senior District Judge.
                           (CA-04-470)

                       Argued: March 16, 2005

                        Decided: July 5, 2005

      Before TRAXLER and DUNCAN, Circuit Judges, and
      Frederick P. STAMP, Jr., United States District Judge
            for the Northern District of West Virginia,
                      sitting by designation.
2                   WHITE TAIL PARK v. STROUBE
Affirmed in part, reversed in part, and remanded by published opin-
ion. Judge Traxler wrote the opinion, in which Judge Duncan and
Judge Stamp joined.


                            COUNSEL

ARGUED: Rebecca Kim Glenberg, AMERICAN CIVIL LIBER-
TIES UNION FOUNDATION OF VIRGINIA, Richmond, Virginia,
for Appellants. John Kenneth Byrum, Jr., Assistant Attorney General,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Rich-
mond, Virginia, for Appellee. ON BRIEF: Frank M. Feibelman,
Cooperating Attorney for the ACLU of Virginia, Richmond, Virginia,
for Appellants. Jerry W. Kilgore, Attorney General of Virginia, Wil-
liam E. Thro, State Solicitor General, Maureen Riley Matsen, Deputy
State Solicitor General, Courtney M. Malveaux, Associate State
Solicitor General, D. Nelson Daniel, Assistant Attorney General,
Richmond, Virginia, for Appellee.


                             OPINION

TRAXLER, Circuit Judge:

   The American Association for Nude Recreation-Eastern Region,
Inc. ("AANR-East"), White Tail Park, Inc. ("White Tail"), and six
individual plaintiffs appeal from the order of the district court dis-
missing their complaint for lack of standing. We affirm in part,
reverse in part, and remand for further proceedings.

                                  I.

   AANR-East is one of several regional organizations affiliated with
the American Association for Nude Recreation, a national social nud-
ism organization. In June 2003, AANR-East opened a week-long
juvenile nudist camp at a licensed nudist campground ("White Tail
Park") operated by White Tail near Ivor, Virginia. AANR-East leased
the 45-acre campground that ordinarily attracts about 1000 weekend
visitors who come to engage in nude recreation and interact with
                     WHITE TAIL PARK v. STROUBE                      3
other individuals and families who practice social nudism. White Tail
Park also serves as home for a small number of permanent residents.

   Modeled after juvenile nudist summer camps operated annually in
Arizona and Florida by other regional divisions of AANR, the 2003
AANR-East summer camp offered two programs: a "Youth Camp"
for children 11 to 15 years old, and a "Leadership Academy" for chil-
dren 15 to 18 years old. J.A. 16. The camp agenda included traditional
activities such as arts and crafts, campfire sing-alongs, swimming,
and sports. The camp also included an educational component
designed to teach the values associated with social nudism through
topics such as "Nudity and the Law," "Overcoming the Clothing
Experience," "Puberty Rights Versus Puberty Wrongs," and "Nudism
and Faith." J.A. 57. A total of 32 campers attended the 2003 summer
camp at White Tail Park. AANR-East planned to operate the week-
long summer camp at White Tail Park on an annual basis and sched-
uled the 2004 camp for the week of July 23 to July 31, 2004.

   Virginia law requires any person who owns or operates a summer
camp or campground facility in Virginia to be licensed by the Food
and Environmental Services Division of the Virginia Department of
Health ("VDH"). See Va. Code § 35.1-18. Prior to the scheduled start
of AANR-East’s 2004 youth camp, the Virginia General Assembly
amended the statute governing the licensing of summer camps specif-
ically to address youth nudist camps. The amended statute requires a
parent, grandparent or guardian to accompany any juvenile who
attends a nudist summer camp:

    The Board shall not issue a license to the owner or lessee
    of any hotel, summer camp or campground in this Common-
    wealth that maintains, or conducts as any part of its activi-
    ties, a nudist camp for juveniles. A "nudist camp for
    juveniles" is defined to be a hotel, summer camp or camp-
    ground that is attended by openly nude juveniles whose par-
    ent, grandparent, or legal guardian is not also registered for
    and present with the juvenile at the same camp.

Va. Code § 35.1-18 (emphasis added). Although this language pur-
ports to impose a categorical ban on the operation of "nudist camps
for juveniles" in Virginia, it in fact permits the licensing of a youth
4                     WHITE TAIL PARK v. STROUBE
nudist camp as long as the camp requires a parent or guardian to reg-
ister and to be "present with the juvenile" during camp. Id.

   In June 2004, Robert Roche, president of AANR-East, applied for
a permit to operate the youth nudist camp scheduled for late July 2004.1
Like all applicants for permits under section 35.1-18 at that time,
Roche was required to sign and submit with the application an
acknowledgment that Virginia law banned the operation of nudist
camps for juveniles as defined by Virginia Code § 35.1-18. Roche
signed the acknowledgment and also orally assured Gary Hagy,
Director of the Food and Environmental Services Division of the
VDH, that AANR-East intended to comply with the new restrictions
imposed by the General Assembly. VDH issued a summer camp per-
mit to AANR-East, licensing it to operate a summer camp at White
Tail Park from July 23, 2004 to July 31, 2004.

   As the application process was proceeding, AANR-East, White
Tail, and three sets of parents, suing anonymously on behalf of them-
selves and their children, filed this action against Robert B. Stroube,
Commissioner of the VDH. The complaint asserts two claims: (1) that
section 35.1-18 of the Virginia Code violates plaintiffs’ right to pri-
vacy and to control the education and rearing of their children under
the Fourteenth Amendment; and (2) that section 35.1-18 violates
plaintiffs’ First Amendment right to free association. Plaintiffs
requested an order declaring section 35.1-18 of the Virginia Code
unconstitutional, preliminary and permanent injunctive relief, and
attorneys fees pursuant to 42 U.S.C.A. § 1988. Plaintiffs also filed a
motion for a preliminary injunction together with the complaint. The
Commissioner filed a motion to dismiss the action, arguing that plain-
tiffs lacked standing to bring suit.

   On July 15, the district court denied the preliminary injunction
after a hearing. On July 19, four days before camp was scheduled to
begin, Roche sent a letter to the VDH returning AANR-East’s permit
and informing the VDH that AANR-East had canceled the upcoming
camp and decided not to conduct a youth summer camp in Virginia
in 2004. Roche enclosed a press release issued by AANR-East indi-
cating that, in light of the district court’s denial of the preliminary
    1
     Roche also serves as president of White Tail.
                      WHITE TAIL PARK v. STROUBE                        5
injunction, AANR-East was forced to cancel camp because the new
Virginia statutory requirements "place[d] an undue burden on too
many parents who had planned to send their children" to the camp.
J.A. 103. According to AANR-East, twenty-four campers who would
have otherwise attended the camp were precluded from doing so
because no parent, grandparent, or guardian was able to accompany
them to White Tail Park during the week scheduled for camp. Only
eleven campers would have been able to attend in light of the new
restrictions. Ultimately, however, AANR-East was able to operate its
youth nudist camp by relocating to a neighboring state.

   On August 10, 2004, the district court held a hearing on the Com-
missioner’s motion to dismiss for lack of standing. At the hearing, the
Commissioner argued that the case had become moot because
AANR-East surrendered its permit after failing to secure a prelimi-
nary injunction and then successfully moved the camp to another
state. The district court agreed:

     Since the permit was surrendered, there would be no camp,
     so the [anonymous parents] could not maintain that the code
     section prevented them from sending their children to the
     summer camp. There was no camp to attend. Accordingly,
     the case is no longer justiciable. The [individual] plaintiffs
     no longer satisfy the case or controversy requirement.

J.A. 114. The district court concluded, in turn, that if the individual
plaintiffs no longer satisfied the case or controversy requirement, then
"neither does White Tail . . . or AANR-East because their ‘organiza-
tional standing’ derives from that of the anonymous plaintiffs." J.A.
114.

   The district court explained further that the organizational plain-
tiffs, AANR-East and White Tail, lacked standing to assert their own
constitutional rights, if any, because they were unable to establish
actual or imminent injury resulting from the statutory requirement
that all campers be accompanied by a parent or guardian. Accord-
ingly, the district court granted the Commissioner’s motion to dismiss
for lack of standing.2
   2
     In view of this ruling, the district court concluded that the Commis-
sioner’s motion to dismiss the anonymous plaintiffs, the plaintiffs’
motion for leave to use pseudonyms, and plaintiffs’ motion for a protec-
tive order were moot. These rulings are not at issue on appeal.
6                    WHITE TAIL PARK v. STROUBE
                                   II.

   We turn first to the question of mootness. The doctrine of mootness
flows from the constitutional limitation of federal court jurisdiction to
actual "Cases" or "Controversies." U.S. Const., art. III, § 2, cl. 1. "To
qualify as a case fit for federal-court adjudication, an actual contro-
versy must be extant at all stages of review, not merely at the time
the complaint is filed." Arizonans for Official English v. Arizona, 520
U.S. 43, 67 (1997) (internal quotation marks omitted). Thus, "a case
is moot when the issues presented are no longer ‘live’ or the parties
lack a legally cognizable interest in the outcome." Powell v. McCor-
mack, 395 U.S. 486, 496 (1969).

   With respect to AANR-East and White Tail, we cannot agree that
the claims alleged in the complaint are moot. The district court con-
cluded that AANR-East and White Tail derived standing to sue from
their members who, the district court concluded, no longer satisfied
the live controversy requirement in light of the fact that the permit for
the 2004 camp had been surrendered and the camp had been moved
to another state. This conclusion, however, fails to recognize that
AANR-East and White Tail brought certain claims, as discussed
below, in their own right and not derivative of or on behalf of their
members. Moreover, these claims were not mooted when AANR-East
surrendered its permit for the 2004 summer camp. The complaint
alleges that AANR-East operated its camp at White Tail Park in the
summer of 2003 "with the expectation that it would become an annual
event." J.A. 9. And, although AANR-East relocated its camp in 2004,
it has already applied for a permit to operate the camp at White Tail
Park in the summer of 2005. In fact, it applied for the permit prior to
the August 10, 2004, hearing on the Commissioner’s motion to dis-
miss. Accordingly, in our view, the claims advanced by AANR-East
and White Tail continue to present a live controversy.

   As for the anonymous plaintiffs, however, we agree with the dis-
trict court that their claims are moot. The anonymous plaintiffs are
parents who intended to send their children to camp at White Tail
Park during the last week in July 2004. They contend that the new
requirements of the Virginia statute imposed an unconstitutional bur-
den on their right to guide the upbringing of their children and their
children’s right to privacy and expressive association. There is noth-
                     WHITE TAIL PARK v. STROUBE                         7
ing in the record, however, indicating that these particular families
intended to register their children for any summer camp beyond that
scheduled in July 2004. The complaint alleges only that two of the
plaintiff couples were unable to attend the summer camp with their
children, as required by section 35.1-18 of the Virginia Code, during
the week of July 24 through July 31, 2004. The third couple was able
to arrange their schedule so that they could accompany their children,
but sought to enjoin the application of the amended statute because
they believed the camp "experience would be more valuable if [the
children] were able to spend the week away from us." J.A. 20-21. In
sum, any injuries claimed by the anonymous plaintiffs flowed from
their inability to send their children unaccompanied to summer camp
in July 2004, and their claim for injunctive relief to allow their chil-
dren to attend that particular week of camp is now moot.

                                   III.

                                   A.

   Having concluded that the claims of AANR-East and White Tail
are not moot, we next consider whether these organizations have
standing to raise them in federal court. Like the doctrine of mootness,
the standing limitation is derived from the cases or controversies
requirement of Article III. "A justiciable case or controversy requires
a ‘plaintiff [who] has alleged such a personal stake in the outcome of
the controversy as to warrant his invocation of federal court jurisdic-
tion and to justify exercise of the court’s remedial powers on his
behalf.’" Planned Parenthood of South Carolina v. Rose, 361 F.3d
786, 789 (4th Cir. 2004) (alteration in original) (quoting Simon v.
Eastern Kentucky Welfare Rights Org., 426 U.S. 26, 38 (1976)), cert.
denied, 125 S. Ct. 1036 (2005). To satisfy the constitutional standing
requirement, a plaintiff must provide evidence to support the conclu-
sion that: (1) "the plaintiff . . . suffered an injury in fact—an invasion
of a legally protected interest which is (a) concrete and particularized,
and (b) actual or imminent, not conjectural or hypothetical"; (2) "there
[is] a causal connection between the injury and the conduct com-
plained of"; and (3) "it [is] likely, as opposed to merely speculative,
that the injury will be redressed by a favorable decision." Lujan v.
Defenders of Wildlife, 504 U.S. 555, 560-61 (1992) (citations and
internal quotation marks omitted).
8                     WHITE TAIL PARK v. STROUBE
   The standing requirement must be satisfied by individual and orga-
nizational plaintiffs alike. See Havens Realty Corp. v. Coleman, 455
U.S. 363, 378 (1982). An organizational plaintiff may establish stand-
ing to bring suit on its own behalf when it seeks redress for an injury
suffered by the organization itself. See Warth v. Seldin, 422 U.S. 490,
511 (1975) (explaining that an organizational plaintiff may have
standing to sue on its own behalf "to vindicate whatever rights and
immunities the association itself may enjoy"). Additionally, an orga-
nizational plaintiff may establish "associational standing" to bring an
action in federal court "on behalf of its members when: (1) its mem-
bers would otherwise have standing to sue as individuals; (2) the
interests at stake are germane to the group’s purpose; and (3) neither
the claim made nor the relief requested requires the participation of
individual members in the suit." Friends for Ferrell Parkway, LLC v.
Stasko, 282 F.3d 315, 320 (4th Cir. 2002). In concluding that the con-
stitutional standing requirements were not met, the district court
explained that AANR-East and White Tail derived "their ‘organiza-
tional standing’ . . . from [the standing] of the [individual] anonymous
plaintiffs." J.A. 114. In turn, based on its conclusion that the claims
asserted by the individual plaintiffs were moot and no longer pre-
sented a justiciable controversy, the court held that the organizational
plaintiffs lacked associational standing to bring claims on behalf of
the individual plaintiffs.3 Finally, the district court opined that "even
if [White Tail] and AANR-East have a first amendment right to dis-
seminate their message of social nudism to children in a structured
summer camp program, the minimal requirement that a parent, grand-
parent or legal guardian be at the park does not prevent" White Tail
or AANR-East from exercising this right. J.A. 115. Upon those two
    3
    We have generally labeled an organization’s standing to bring a claim
on behalf of its members "associational standing." See, e.g., American
Canoe Ass’n v. Murphy Farms, Inc., 326 F.3d 505, 517 (4th Cir. 2003);
Friends for Ferrell Parkway, 282 F.3d at 320. However, in at least one
panel decision, we have used the term "organizational standing" inter-
changeably with "associational standing." See Waterford Citizens’ Ass’n
v. Reilly, 970 F.2d 1287, 1290 (4th Cir. 1992). Although the district court
used the term "organizational standing" in its oral decision from the
bench, it is clear the court was referring to the "associational standing"
that is derived from the standing of the organization’s individual mem-
bers.
                     WHITE TAIL PARK v. STROUBE                        9
bases, the district court granted the Commissioner’s motion to dismiss
the claims of AANR-East and White Tail for lack of standing.

   A district court’s dismissal for lack of standing, and therefore lack
of jurisdiction, is a legal ruling that we review de novo. See Bryan v.
BellSouth Communications, Inc., 377 F.3d 424, 428 (4th Cir. 2004),
cert. denied, 125 S. Ct. 1328 (2005). AANR-East and White Tail bear
the burden of establishing the three fundamental standing elements.
See FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 231 (1990). When
a defendant raises standing as the basis for a motion under Rule
12(b)(1) to dismiss for lack of subject matter jurisdiction, as the Com-
missioner did in this case, the district court "may consider evidence
outside the pleadings without converting the proceeding to one for
summary judgment." Richmond, Fredericksburg & Potomac R.R. Co.
v. United States, 945 F.2d 765, 768 (4th Cir. 1991). Because the
standing elements are "an indispensable part of the plaintiff’s case,
each element must be supported in the same way as any other matter
on which the plaintiff bears the burden of proof, i.e., with the manner
and degree of evidence required at the successive stages of the litiga-
tion." Lujan, 504 U.S. at 561 (explaining that "[a]t the pleading stage,
general factual allegations of injury resulting from the defendant’s
conduct may suffice," but in response to a summary judgment motion,
"the plaintiff can no longer rest on such ‘mere allegations,’ [and] must
‘set forth’ by affidavit or other evidence ‘specific facts’" establishing
standing (quoting Fed. R. Civ. P. 56(e)).

                                   B.

   On appeal, White Tail and AANR-East do not claim to have asso-
ciational standing, given that neither organization is pursuing any
claims on behalf of the individual plaintiffs. Instead, AANR-East and
White Tail contend that they have asserted injuries to the organiza-
tions themselves that are separate and distinct from the injuries
alleged by the individual plaintiffs on behalf of their children and
themselves. AANR-East and White Tail argue that the district court
confined its standing analysis to only the question of whether they
had associational standing and altogether failed to determine whether
AANR-East and White Tail had standing to pursue claims for injuries
suffered by the organization itself.
10                     WHITE TAIL PARK v. STROUBE
   The district court’s ruling, which the court pronounced orally from
the bench, did not explicitly apply the standing requirements to
AANR-East and White Tail to the extent they were alleging organiza-
tional injuries as a result of the enforcement of the new statutory pro-
visions. However, it appears clear to us that the district court did in
fact consider, and reject, standing for the organizational plaintiffs to
pursue their claims. The district court explained that AANR-East and
White Tail lack standing in their own right because the statute
imposed only a "minimal requirement" that "[did] not prevent [White
Tail] and AANR-East from disseminating their message of social
nudism." J.A. 115. Implicit in the district court’s explanation appears
to be the conclusion that AANR-East and White Tail both failed to
satisfy the first Lujan requirement for standing under Article III —
that the plaintiff demonstrate the existence of an injury in fact. See
Lujan, 504 U.S. at 560.4 Regardless of whether the district court tech-
nically addressed this issue, this court is obliged to address any stand-
ing issue that arises, even if it was never presented to the district
court. See Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 101-
02 (1998).

                                     C.

   We first consider whether AANR-East has standing to raise its
claims. The gravamen of the standing issue for AANR-East is
whether it has sufficiently demonstrated that it "ha[s] suffered an
‘injury in fact.’" See Lujan, 504 U.S. at 560. The parties, like the dis-
trict court, focused primarily on this particular element of standing.
Indeed, there is sufficient evidence, including Roche’s affidavits, to
establish that the injuries suffered by AANR-East, if any at all, are
"fairly . . . trace[able] to the challenged action of the defendant"
instead of "the independent action of some third party not before the
court," id. (internal quotation marks omitted) (alteration in original),
and that any injury will likely "be redressed by a favorable decision,"
id. at 561 (internal quotation marks omitted).
  4
   The context of the district court’s statement, which followed a discus-
sion of the individual plaintiffs’ inability to establish injury in fact, sup-
ports this view.
                      WHITE TAIL PARK v. STROUBE                        11
   Thus, we turn to the injury in fact requirement. For AANR-East to
establish this element, it must adduce facts demonstrating that it suf-
fered "an invasion of a legally protected interest," id. at 560, that was
"concrete, particularized, and not conjectural or hypothetical." Pye v.
United States, 269 F.3d 459, 467 (4th Cir. 2001). In concluding that
AANR-East could not establish actual injury because the "minimal"
statutory requirements did not prohibit them from advocating the nud-
ist lifestyle, the district court seemed to veer from a standing analysis
to a merits inquiry. By focusing on the intrusiveness of the statute and
the extent to which it impaired the ability of AANR-East to carry its
message to summer camp attendees, the court was effectively making
a merits determination. See Chesapeake B & M, Inc. v. Harford
County, Md., 58 F.3d 1005, 1010 (4th Cir. 1995) (en banc)
("[R]estrictions that impose an incidental burden on speech" will be
upheld if they are "narrowly drawn to serve a substantial governmen-
tal interest and . . . allow for ample alternative avenues of communi-
cation.").

   The standing doctrine, of course, depends not upon the merits, see
Warth, 422 U.S. at 500, but on "whether the plaintiff is the proper
party to bring [the] suit." Raines v. Byrd, 521 U.S. 811, 818 (1997);
see Libertad v. Welch, 53 F.3d 428, 437 n.5 (1st Cir. 1995) ("An anal-
ysis of a plaintiff’s standing focuses not on the claim itself, but on the
party bringing the challenge; whether a plaintiff’s complaint could
survive on its merits is irrelevant to the standing inquiry."). If a plain-
tiff’s legally protected interest hinged on whether a given claim could
succeed on the merits, then "every unsuccessful plaintiff will have
lacked standing in the first place." Claybrook v. Slater, 111 F.3d 904,
907 (D.C. Cir. 1997). Even though a plaintiff’s standing cannot be
examined without reference to the "nature and source of the claim
asserted," Warth, 422 U.S. at 500, our ultimate aim is to determine
whether plaintiff has a sufficiently "personal stake" in the lawsuit to
justify the invocation of federal court jurisdiction, see Simon, 426
U.S. at 38.

   AANR-East contends that the statute impairs its ability to dissemi-
nate the "values related to social nudism in a structured camp environ-
ment." Brief of Appellants at 15. One of the purposes of the camp,
according to AANR-East, is to "educate nudist youth and inculcate
them with the values and traditions that are unique to the culture and
12                    WHITE TAIL PARK v. STROUBE
history of the . . . American social nudist movement." J.A. 57.
AANR-East contends that the amended statute will reduce the size of
the camp every year because not all would-be campers have parents
or guardians who are available to register and attend a week of camp
during the summer, as evidenced by the fact that 24 campers who
would have otherwise attended camp by themselves in June 2004
were unable to do so because of their parents’ inability or unwilling-
ness to attend. AANR-East contends that the statute encroached on its
First Amendment right by reducing the size of the audience for its
message of social nudism and will continue to do so as long as it is
enforced. We think this is sufficient for purposes of standing. A regu-
lation that reduces the size of a speaker’s audience can constitute an
invasion of a legally protected interest. See Meyer v. Grant, 486 U.S.
414, 422-23 (1988). Likewise, "[t]he denial of a particular opportu-
nity to express one’s views" may create a cognizable claim despite the
fact that "other venues and opportunities" are available. Irish Lesbian
& Gay Org. v. Giuliani, 143 F.3d 638, 649 (2nd Cir. 1998).

   Although the First Amendment challenge to section 35.1-18
mounted by AANR-East may ultimately prove unsuccessful—we
express no opinion on the merits here—-AANR-East is an appropriate
party to raise this challenge. In fact, it would be difficult to think of
a more appropriate plaintiff than AANR-East, which is surely one of
the few organizations in Virginia, if not the only one, affected by the
amendments to section 35.1-18, which were enacted following the
opening of AANR-East’s first juvenile camp.5

                                   D.

   We turn, briefly, to White Tail. There are substantial common ties
between AANR-East and White Tail. Roche runs each organization,
and both organizations share a connection to the practice of social
nudism. However, AANR-East and White Tail are separate entities,
and we find nothing in Roche’s affidavits or elsewhere in the record
that explains White Tail’s interest in the education of juvenile sum-
  5
   We note that the complaint includes a claim under the Fourteenth
Amendment, alleging that the plaintiffs’ "right to privacy" was violated
by the statute. AANR-East has not identified its liberty interest at stake
or developed this claim further.
                     WHITE TAIL PARK v. STROUBE                       13
mer campers, or even suggests that White Tail has one. Roche’s affi-
davits clearly indicate that AANR-East designs the camps and
conducts them; establishes camp policies; and selects camp staff who
perform the actual teaching at camp. Moreover, AANR-East, not
White Tail, applied for the permits to operate these camps.

   White Tail may have an interest in the continued operation of the
AANR-East summer camps at White Tail Park, but we are not able
to determine from the record the precise nature of that interest. To the
extent White Tail claims a First Amendment interest, we have been
offered no supporting facts. To the extent White Tail argues the viola-
tion of its "right to privacy" or a liberty interest under the Fourteenth
Amendment, it has failed to develop that argument.

 Accordingly, we affirm the order of the district court dismissing
White Tail’s claims for lack of standing.

                                  IV.

   For the reasons stated above, we reverse the order dismissing the
First Amendment claim brought by AANR-East for lack of standing
and remand for further proceedings. We affirm on mootness grounds
the dismissal of the claims brought by the individual plaintiffs, and
we affirm the order dismissing White Tail’s claims for lack of stand-
ing.

                        AFFIRMED IN PART, REVERSED IN PART,
                                            AND REMANDED